         Case 3:18-cv-01645-MO        Document 63       Filed 06/03/19    Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION




BARK, CASCADIA WILDLANDS,
OREGON WILD, and WILDEARTH
GUARDIANS,
                                                                         No. 3:18-cv-01645-MO
              Plaintiffs,
       v.                                                              OPINION AND ORDER

UNITED STATES FOREST SERVICE,

              Defendant,

       and

HIGH CASCADE, INC.,

              Intervenor-Defendant.


MOSMAN, J.,

       Plaintiffs Bark, Cascadia Wildlands, and Oregon Wild (collectively “Bark”) have moved

for an injunction [46] under Federal Rule of Civil Procedure 62(d) and Federal Rule of Appellate

Procedure 8(a)(1)(C), pending the appeal of my May 7, 2019, Order [44] granting the United

States Forest Service’s (USFS) and High Cascade’s Motions for Summary Judgment [29, 30]

and denying Plaintiffs’ Motion for Summary Judgment [18]. Plaintiffs brought this action to

challenge the Crystal Clear Restoration (CCR) Project, which proposes the thinning of forest


1 – OPINION AND ORDER
         Case 3:18-cv-01645-MO          Document 63        Filed 06/03/19     Page 2 of 8




stands on almost 12,000 acres along the southeastern slope of the Mount Hood National Forest

(MHNF). Bark seeks to enjoin “commercial logging with mechanized equipment” in 132 acres

of the CCR Project that are scheduled for thinning in 2019. Mot. for Inj. [46] at 1 n.1. For the

reasons stated below, Bark’s Motion for Injunction Pending Appeal [46] is DENIED.

                                         BACKGROUND

       The stated purpose of the CCR Project is to “provide forest products from specific

locations . . . where there is a need to improve stand conditions, reduce the risk of high-intensity

wildfires, and promote safe fire suppression activities.” Administrative R. at 20770. The USFS

has also stated that thinning will reduce the risk of “stand-replacing” events such as disease and

insect infestation. Administrative R. at 21768. The Ahoy Stewardship Contract was awarded to

Intervenor-Defendant High Cascade to implement one portion of the CCR Project. High

Cascade will receive timber in exchange for executing the Project’s “prescriptions,” which

include clearing brush and ladder fuels in addition to thinning.

       Bark challenged the USFS’s Decision Notice and Finding of No Significant Impact for

the CCR Project by bringing claims under the National Environmental Protection Act (NEPA),

42 U.S.C. § 4321 et seq., the National Forest Management Act (NFMA), 16 U.S.C. § 1600 et

seq., and Subpart A of the Travel Management Rule, 36 C.F.R. §§ 212.1–.21. Mot. Summ. J.

[18] at 1. For the purposes of the Motion for Injunction Pending Appeal [46], I have considered

only the claims on which Bark argued it is likely to succeed on appeal: (1) that NEPA required

the USFS to perform an Environmental Impact Statement (EIS) because the effects of the CCR

Project are highly controversial or uncertain; (2) that NEPA required the USFS to perform an

EIS because the CCR Project will adversely affect the Northern Spotted Owl (NSO), a

threatened species, and its habitat; (3) that the CCR Project violates the NFMA because it does



2 – OPINION AND ORDER
          Case 3:18-cv-01645-MO           Document 63         Filed 06/03/19      Page 3 of 8




not comply with the Northwest Forest Plan’s (NWFP) Snag Retention Standard, and (4) that the

NWFP prohibits logging of the type proposed by the CCR Project in Late Successional Reserves

(LSR).

                                        LEGAL STANDARD

         Federal Rule of Civil Procedure 62(d) provides that “[w]hile an appeal is pending from

[a] . . . final judgment that . . . denies an injunction, the court may . . . grant an injunction on

terms for bond or other terms that secure the opposing party’s rights.” “A party must ordinarily

move first in the district court for . . . an injunction while an appeal is pending.” Fed. R. App. P.

8(a)(1)(C). “The district court retains jurisdiction during the pendency of an appeal to act to

preserve the status quo.” Nat. Res. Def. Council, Inc. v. Sw. Marine Inc., 242 F.3d 1163, 1166

(9th Cir. 2001). The same standards govern motions for preliminary injunctions and motions for

injunctions pending appeal. See Se. Alaska Conservation Council v. U.S. Army Corps of Eng’rs,

472 F.3d 1097, 1100 (9th Cir. 2006).

         Under the four-part test for injunctive relief, a party seeking an injunction pending appeal

must establish: (1) that it is likely to succeed on the merits, (2) that it will likely suffer

irreparable harm in the absence of injunctive relief, (3) that the balance of equities or hardships

tips in its favor, and (4) that an injunction is in the public interest. Winter v. Nat. Res. Def.

Council, Inc., 555 U.S. 7, 20 (2008). “But if a plaintiff can only show that there are ‘serious

questions going to the merits’—a lesser showing than likelihood of success on the merits—then a

preliminary injunction may still issue if the ‘balance of hardships tips sharply in the plaintiff’s

favor’ . . . .” Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013)

(quoting All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011)). A court may

not issue a preliminary injunction unless the moving party meets its burden to show all four



3 – OPINION AND ORDER
            Case 3:18-cv-01645-MO       Document 63       Filed 06/03/19     Page 4 of 8




factors. Cottrell, 632 F.3d at 1135. “Injunctive relief is ‘an extraordinary remedy,’ and ‘must be

tailored to remedy the specific harm alleged.’ ” McCormack v. Hiedeman, 694 F.3d 1004, 1019

(9th Cir. 2012) (quoting Winter, 555 U.S. at 24; Park Vill. Apartment Tenants Ass’n v. Mortimer

Howard Trust, 636 F.3d 1150, 1160 (9th Cir. 2011)). A party moving for injunctive relief must

carry the burden of persuasion “by a clear showing.” Mazurek v. Armstrong, 520 U.S. 968, 972

(1997). These standards are not relaxed for plaintiffs asserting NEPA violations. Monsanto Co.

v. Geertson Seed Farms, 561 U.S. 139, 157 (2010).

                                          DISCUSSION

       I.       Irreparable Harm

       Bark argues that its members will be irreparably harmed in the absence of an injunction

because the thinning sought to be enjoined will “greatly reduce [the forest’s] scenic, recreational,

wildlife and botanical values.” Mot. for Inj. [46] at 4. Bark submitted declarations detailing its

members’ activities in the MHNF and the CCR Project area. The USFS and High Cascade note,

however, that the declarations only establish Bark members’ use and enjoyment of one unit that

is scheduled for thinning in 2019—unit 8L. Resp. [57] at 13–14.

       To enjoin thinning in units other than 8L, Bark must demonstrate that its members will be

harmed by thinning in those units. Bark has not carried this burden by demonstrating irreparable

harm in unit 8L. A declaration supporting harm in Unit 8L states that 8L is unique because it is

located in a Late Successional Reserve (LSR). Krochta Decl. [51] at 4. Although the CCR

Project includes one other unit in the LSR, Unit 9L, it is not scheduled for thinning in 2019 and

Bark has not included Unit 9L in its motion. Resp. [57] at 4; Mot. for Inj. [46] at 1 n.1. Other

than Unit 8L, Bark’s declarations do not identify with any particularity the areas scheduled for

thinning in 2019 where its members will be harmed. The declarations only establish that Bark’s



4 – OPINION AND ORDER
         Case 3:18-cv-01645-MO           Document 63       Filed 06/03/19      Page 5 of 8




members use and enjoy the MHNF or the CCR Project area. Because there is no ineluctable

connection between use and enjoyment of the MHNF or the CCR Project area and the 132 acres

on which Bark seeks to enjoin thinning, these declarations fail to establish irreparable harm from

the thinning that will occur during the pendency of Bark’s appeal.

       Nonetheless, the USFS conceded at oral argument that, under Ninth Circuit precedent,

Bark members’ inability to “view, experience, and utilize” forestland in unit 8L in its present

state is an irreparable injury. See Cottrell, 632 F.3d at 1135. I agree that Bark has established

irreparable harm, at least with respect to the use and enjoyment of forestland in unit 8L.

       To the extent that Bark claims a reduced number of snags will affect its members in a

way that is distinct from use and enjoyment of the forest in its present state, I find no irreparable

harm. NWFP standard FW-215 requires that new timber harvest units maintain a “sufficient

quantity and quality [of snags and green reserve trees] to support over time at least 60 percent of

the maximum biological potential of primary cavity nesting species.” Administrative R. at

01422. The CCR Project area does not currently meet that standard and the CCR Environmental

Assessment stated that “the current conditions would remain unchanged.” Administrative R. at

18965. Current conditions are expected to remain unchanged because no snags are proposed to

be cut and any snags that must be cut for safety reasons will remain nearby. Administrative R. at

17384. Although thinning would result in fewer snags over time, the Environmental Assessment

found that thinning would “speed the ability of stands to provide the size of snags and downed

wood needed to meet Forest Plan standard FW-215.” Administrative R. at 18965. Because the

short-term effect of the CCR Project on snags will be negligible and the Project will result in a

more rapid accumulation of snags of the desired quality and quantity, the Project’s effect on

snags will not result in irreparable harm to Bark’s members.



5 – OPINION AND ORDER
         Case 3:18-cv-01645-MO          Document 63        Filed 06/03/19     Page 6 of 8




       Bark also argues that the CCR Project will cause irreparable harm by reducing the chance

that its members will encounter an NSO in the wild. Mot. for Inj. [46] at 7. But, as detailed in

the parties’ motions for summary judgment, the USFS determined that no NSOs currently

occupy the CCR Project area. See, e.g., Def.’s Reply [35] at 13. Furthermore, the thinning Bark

seeks to enjoin in its present motion will affect only one of the eight potential NSO home ranges

that the USFS identified. Resp. [57] at 15. The suitable habitat in this one potential home range

will be reduced by one percent as a result of the Project. Id. at 16. Because there is no known

NSO in the area where Bark seeks to enjoin thinning and because the Project will have a

negligible effect on only one potential NSO home range, I find that Bark’s members will not

suffer irreparable harm in the absence of the proposed injunction.

       II.     Balance of Equities and Public Interest

       Because the Government is the opposing party in this case, the balance of equities factor

and the public interest factor “merge.” Nken v. Holder, 556 U.S. 418, 435 (2009). Although

separate factors, the public interest in an injunction is coextensive the hardships borne by the

parties in this case. Compare Winter, 555 U.S. at 26 (describing the balance of equities factor as

the relative burdens or hardships to parties), with Bernhardt v. Los Angeles County, 339 F.3d

920, 931 (9th Cir. 2003) (describing the public interest factor as the “impact on non-parties

rather than parties”). Therefore, my analysis addresses both factors simultaneously.

       As discussed above, Bark has shown that its members’ interests in the use and enjoyment

of the forest will be irreparably harmed in the absence of an injunction, at least with respect to

the use and enjoyment of unit 8L. Countering this harm, the USFS and High Cascade argue that

an injunction will result in decreased forest health, an increased risk of stand-replacing and

habitat-destroying wildfire, and the loss of economic benefits to the USFS and the local



6 – OPINION AND ORDER
         Case 3:18-cv-01645-MO           Document 63       Filed 06/03/19      Page 7 of 8




community. Resp. [57] at 21. Although Bark cites League of Wilderness Defenders/Blue

Mountains Biodiversity Project v. Connaughton, 752 F.3d 755 (9th Cir. 2014), for the

proposition that wildfire risk enters the “public interest” analysis only when the risk of wildfire is

imminent, I find that case factually distinguishable. In League of Wilderness Defenders, the

court cited the USFS’s statement that, under a no-action alternative, “[f]ire suppression can be

expected to continue and be highly successful.” Id. at 766. That is not the case here, where the

units for which Bark seeks an injunction “are assigned a high wildfire risk rating,” and have a

“moderate to high risk of stand replacing wildfire.” Resp. [57] at 20–21.

       The Ninth Circuit considered similar harms on a motion to enjoin logging in The Lands

Council v. McNair, 537 F.3d. 981 (9th Cir. 2008). In that case, the court weighed “the loss of

trees and risk to the flammulated owl” against the risk of “the loss of jobs and harm to the local

economy—and the risks from no action, including catastrophic fire, insect infestation, and

disease.” Id. at 1004. Although decided before Winter, the court found that the balance of

hardships did not tip sharply in favor of the party seeking to enjoin logging. Id. The court

acknowledged the public interest in preserving environmental resources but also recognized the

public’s interest in aiding the local economy, preventing job loss, and decreasing the risk of

catastrophic fire. Id. at 1005. The same result follows in this case.

       Although Bark argues that thinning may increase the risk of fire, my decision to deny

summary judgment on Bark’s claim that the effects of thinning are highly controversial or

uncertain also requires me to accept the USFS’s determination that thinning will reduce the risk

of stand-replacing fire. And, because I find no irreparable harm to Bark resulting from the

effects of the CCR Project on the NSO, the balance of harms favors the USFS even more than in




7 – OPINION AND ORDER
          Case 3:18-cv-01645-MO          Document 63        Filed 06/03/19      Page 8 of 8




The Lands Council, where the court considered the risk to the flammulated owl in addition to the

loss of trees. Therefore, I find that the balance of hardships does not tip sharply in favor of Bark.

        III.    Likelihood of Success on the Merits

        Due to the short interval between my decision on the merits and the present motion for an

injunction, Bark was forced to argue the likelihood of success on appeal without the benefit of a

written opinion. Lack of a written opinion, however, did not prohibit Bark from pressing the

likelihood of success on all of its claims, rather than the four that it chose to present.

Considering the merits of those four arguments, I find that Bark is not likely to succeed on

appeal—as I must, after denying Bark’s motion for summary judgment on the same claims.

Because I have found that the balance of hardships does not tip sharply in favor of Bark, it is not

necessary to consider whether it has raised serious questions going to the merits.

                                           CONCLUSION

        Although Bark has established that it will suffer an irreparable injury in the absence of an

injunction, it has failed to demonstrate that the balance of harms tips sharply in its favor. This

failure it fatal to its motion for an injunction, as it follows from my decision on the parties’

motions for summary judgment that I find Bark unlikely to succeed on the merits of its appeal.

An injunction may issue on a lesser showing than a likelihood of success on the merits only if the

balance of equities tips sharply in Bark’s favor. Shell Offshore, Inc., 709 F.3d at 1291. Since the

balance of equities does not tip sharply in favor of Bark, the Motion for Injunction Pending

Appeal [46] is DENIED.

        IT IS SO ORDERED.

        DATED this 3rd day of June, 2019.
                                                                /s/ Michael W. Mosman
                                                                MICHAEL W. MOSMAN
                                                                Chief United States District Judge

8 – OPINION AND ORDER
